UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-1459



NED N. CARY, JR., Morning Star Baptist Church,

                                               Plaintiff - Appellant,

             versus


STERLING PERRY, James City County Police;
MICHAEL MCGINTY, Commonwealth of Virginia;
SHAWN MILLER, Anheuser-Bush Incorporated;
ANHEUSER-BUSCH, INCORPORATED,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Walter D. Kelley, Jr.,
District Judge. (4:05-cv-00047)


Submitted:    November 6, 2007            Decided:     November 15, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ned N. Cary, Jr., Appellant Pro Se. Leo Paul Rogers, Jr., JAMES
CITY COUNTY ATTORNEY, Williamsburg, Virginia; Jeff Wayne Rosen,
Lisa Ehrich, PENDER & COWARD, PC, Virginia Beach, Virginia; Leonard
C. Heath, Jr., JONES, BLECHMAN, WOLTZ & KELLY, PC, Newport News,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ned N. Cary, Jr. appeals the district court’s order

dismissing    this    action    challenging   Cary’s   termination    from

employment    and    imposing   monetary   sanctions   and   a   prefiling

injunction.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court. Cary v. Perry, No. 4:05-cv-00047 (E.D. Va. Apr. 2,

2007).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




     *
      The district court dismissed Sheriff Perry on statute of
limitations and res judicata grounds. We affirm his dismissal on
limitations grounds only.    We note, moreover, that he was not
alleged to have played any role in Cary’s termination.

                                   - 2 -